DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because they each recite the phrase "at least on part." It appears as though the phrase should read "at least in part." Appropriate correction (or explanation) is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2015/0296701) in view of Wendte (US 6,070,673).

Regarding claim 1, Anderson discloses an agricultural tillage system, comprising:
a carriage frame assembly (including 826);
a plurality of tillage elements (including 830) coupled to the carriage frame assembly;
at least one actuator (including 829) moveably coupled to the tillage elements, the actuator being directly in control of a soil contact depth of the tillage elements; and
a residue reactive system (including 40, 42) in controlling communication with the at least one actuator, the residue reactive system configured to receive yield data associated with a previously harvested crop of the field, the residue reactive system being further configured to adjust the soil contact depth of the tillage elements based at least on part (or in part) on the yield data, the yield data providing an indication of crop yield at a plurality of locations within the field (see ¶0098, which discusses creating a yield map and corresponding residue),
wherein the residue reactive system adjusts the soil contact depth of the tillage elements based at least in part on the yield data such that the soil contact depth is varied in association with variations in the crop yield across the plurality of locations (see ¶0098, which discusses adjusting depth of the tillage tool).

Additionally, Anderson describes wherein the depth of the tillage tools is altered based off of the residue in the field. It would have been obvious to a person of ordinary skill in the art to recognize that the depth adjustment would include either reducing the contact depth or increasing the contact depth as it is common on an implement having a depth adjustable tool to either reduce or increase the depth as desired.

Anderson does not explicitly disclose the residue reactive system configured to receive topology data, wherein the residue reactive system also adjusts the soil contact depth of the tillage elements based in part on the topology data, and wherein the topology data provides an indication of a ground slope at locations within the field. Wendte teaches a residue reactive system (including 112) in controlling communication with at least one actuator (including 164), the residue reactive system configured to receive yield data associated with a previously harvested crop of the field and topology data associated with a topology of the field, the residue reactive system being further configured to adjust the soil contact depth of tillage elements (including 110) based at least on part (or in part) on the yield data and the topology data, the yield data providing an indication of crop yield at a plurality of locations within the field (as mapped) and the topology data providing an indication of a ground slope at the plurality of locations within the field (see col. 5, lines 23-29),
wherein the residue reactive system adjusts the soil contact depth of the tillage elements based at least in part on the yield data and the topology data such that the soil contact depth is varied in association with variations in the crop yield and the ground slope across the plurality of locations (again see col. 5, lines 23-29).
Anderson and Wendte are analogous because they both disclose depth control systems for tillage implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Anderson with the topology reactive means as taught by Wendte in order to reduce the depth of soil penetration of a draft tool in order to generally offset the increased power needed to propel an implement and vehicle up a slope, which Moore (US 4,865,132) teaches is desirable.

Regarding claim 2, Anderson discloses one of the plurality of tillage elements (including 830) being a scout tillage element.

Regarding claim 3, Anderson discloses the scout tillage element leading other tillage elements in a tilling direction (see Fig. 11; additional embodiment shown in Fig. 10).

Regarding claim 4, Anderson discloses the residue reactive system (including 40, 42) comprising a moisture sensor, and the moisture sensor being configured for measuring soil moisture proximate to the scout tillage element and producing a signal representative of the soil moisture (see ¶0034).

Regarding claim 5, Anderson discloses the residue reactive system (including 40, 42) further comprising an electronic control unit operably coupled to the at least one actuator and the moisture sensor, and the electronic control unit being configured for receiving the signal of the moisture sensor and adjusting the soil contact depth of the tillage elements dependent upon the signal.

Regarding claim 6, Anderson discloses the electronic control unit one of decreasing or increasing the depth of the tillage elements upon the moisture sensor indicating that the soil moisture is one of above or below a predetermined level (see ¶0035).

Regarding claim 7, Anderson discloses a depth control system for an agricultural tillage system having a carriage frame assembly (including 826) and a plurality of tillage elements (including 830) coupled to the carriage frame assembly, the depth control system comprising:
at least one actuator (including 829) moveably coupled to the tillage elements, the actuator being directly in control of a soil contact depth of the tillage elements; and
a residue reactive system (including 40, 42) in controlling communication with the at least one actuator, the residue reactive system configured to receive yield data associated with a previously harvested crop of the field, the residue reactive system being further configured to adjust the soil contact depth of the tillage elements based at least on part (or in part) on the yield data, the yield data providing an indication of crop yield at a plurality of locations within the field (see ¶0098, which discusses creating a yield map and corresponding residue),
wherein the residue reactive system adjusts the soil contact depth of the tillage elements based at least in part on the yield data such that the soil contact depth is varied in association with variations in the crop yield across the plurality of locations (see ¶0098, which discusses adjusting depth of the tillage tool).

Anderson does not explicitly disclose the residue reactive system configured to receive topology data, wherein the residue reactive system also adjusts the soil contact depth of the tillage elements based in part on the topology data, and wherein the topology data provides an indication of a ground slope at locations within the field. Wendte teaches a residue reactive system (including 112) in controlling communication with at least one actuator (including 164), the residue reactive system configured to receive yield data associated with a previously harvested crop of the field and topology data associated with a topology of the field, the residue reactive system being further configured to adjust the soil contact depth of tillage elements (including 110) based at least on part (or in part) on the yield data and the topology data, the yield data providing an indication of crop yield at a plurality of locations within the field (as mapped) and the topology data providing an indication of a ground slope at the plurality of locations within the field (see col. 5, lines 23-29),
wherein the residue reactive system adjusts the soil contact depth of the tillage elements based at least in part on the yield data and the topology data such that the soil contact depth is varied in association with variations in the crop yield and the ground slope across the plurality of locations (again see col. 5, lines 23-29).
Anderson and Wendte are analogous because they both disclose depth control systems for tillage implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Anderson with the topology reactive means as taught by Wendte in order to reduce the depth of soil penetration of a draft tool in order to generally offset the increased power needed to propel an implement and vehicle up a slope, which Moore (US 4,865,132) teaches is desirable.

Regarding claim 10, Anderson discloses the residue reactive system (including 40, 42) comprising a moisture sensor, and the moisture sensor being configured for measuring soil moisture proximate to a tillage element of the tillage elements and producing a signal representative of the soil moisture (see ¶0034).

Regarding claim 11, Anderson discloses the residue reactive system (including 40, 42) further comprising an electronic control unit operably coupled to the at least one actuator and the moisture sensor, and the electronic control unit being configured for receiving the signal of the moisture sensor and adjusting the soil contact depth of the tillage elements dependent upon the signal.

Regarding claim 12, Anderson discloses the electronic control unit one of decreasing or increasing the depth of the tillage elements upon the moisture sensor indicating that the soil moisture is one of above or below a predetermined level (see ¶0035).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Wendte as applied to claims 1 and 7 above, and further in view of Casper et al. (US 2016/0134844)

Neither Anderson nor Wendte explicitly discloses the soil contact depth being reduced as the carriage frame assembly is moved from a higher yielding area of the field to a lower yielding area of the field. However, Anderson teaches plant mass (i.e. residue) is correlated with grain yield, and Casper teaches tilling at an increased depth where smaller residue size and less residue coverage is needed (see Casper, ¶0072), such that when maintaining constant residue size or residue coverage, the depth of the tillage elements would adjust as claimed.
Anderson, Wendte, and Casper are analogous because they all disclose depth control systems for tillage elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the residue control and corresponding adjustment means as taught by Casper in order to achieve uniform field residue goals. (See Casper, ¶0020.)

Response to Arguments
Applicant’s arguments filed 6/13/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/9/22/22